Exhibit 99.1 Cimatron Reports Best Ever Third Quarter with Record Q3 Revenues, Operating Profit and Net Profit Givat Shmuel, Israel, – November 13th, 2014 – Cimatron Limited (NASDAQ: CIMT), a leading provider of integrated CAD/CAM software solutions for the toolmaking and manufacturing industries, today announced its financial results for the third quarter and first nine months of 2014. Highlights of Cimatron’s results for these periods include the following: · 27% year-over-year increase in non-GAAP operating profit for Q3/14, to a third quarter record of $1.8 million; · 29% year-over-year increase in non-GAAP operating profit for the first nine months of 2014; · 8% year-over-year revenue growth on a constant currency basis in Q3/14, to record Q3 revenues of $11.2 million; · 18th consecutive quarter with year-over-year revenue growth on a constant currency basis; · 88% gross margin and 16% operating margin on a non-GAAP basis in Q3/14 · Record $8.0 million cash flow from operating activities in the first nine months of 2014; · End of September net cash balance of $20.1 million or $1.87 per share Commenting on the news, Danny Haran, President and Chief Executive Officer of Cimatron, noted, “Once again, we are very pleased to report our best ever third quarter, with record revenues, operating profit and net profit. The solid year-over-year revenue growth in the quarter came from both our product lines and from both new license revenues as well as maintenance revenues, resulting in 27% year-over-year increase in operating profit due to the strong operating leverage in our business model.” “Our product rollout for 2014 is progressing as planned. CimatronE version 12 was released in Q3 to growing acclaim for its many new capabilities. The next milestone is the GibbsCAM 2015 release towards the end of the year. This version incorporates the revolutionary UKM (Universal Kinematic Machine) technology, enabling users to program and simulate virtually any machine with extreme accuracy. UKM was demonstrated at IMTS 2014, and received extremely positive feedback. With strong and accelerating financial performance, combined with promising version releases for our two product lines, we remain optimistic about the future of the company.” concluded Mr. Haran. The following provides details on Cimatron’s GAAP and non-GAAP results for the third quarter and first nine months of 2014: GAAP: Revenues for the third quarter of 2014 increased by 8% to $11.2 million, from $10.3 million recorded in the third quarter of 2013. For the first nine months of 2014, revenues increased by 8% to $33.9 million, compared to $31.5 million in the same period of 2013. Gross Profit for the third quarter of 2014 was $9.7 million, as compared to $8.9 million in the same period in 2013. Gross margin in the third quarter of 2014 constituted 87% of revenues, compared to 86% in the third quarter of 2013. For the first nine months of 2014, gross profit was $29.5 million, compared to $27.4 million in the same period of 2013. Gross margin for the nine months ended September 30, 2014 was 87% of revenues, the same as in the first nine months of 2013. Operating Profit in the third quarter of 2014 increased to $1.5 million, from $1.2 million in the corresponding quarter of 2013.In the first nine months of 2014, operating profit increased to $4.2 million, compared to an operating profit of $3.4 million in the first nine months of 2013. Net Profit for the third quarter of 2014 was $1.0 million, or $0.09 per diluted share, compared to a net profit of $1.0 million, or $0.10 per diluted share, recorded in the same quarter of 2013. In the first nine months of 2014, net profit increased to $2.9 million, or $0.27 per diluted share, compared to a net profit of $2.6 million, or $0.27 per diluted share, in the first nine months of 2013. Non-GAAP: Revenues for the third quarter of 2014 increased by 8% to $11.2 million, from $10.3 million recorded in the third quarter of 2013.For the first nine months of 2014, revenues increased by 8% to $33.9 million, compared to $31.5 million in the same period of 2013. Gross Profit for the third quarter of 2014 was $9.8 million, as compared to $9.0 million in the same period of 2013. Gross margin in the third quarter of 2014 constituted 88% of revenues, the same as in the third quarter of 2013. In the first nine months of 2014, gross profit was $29.9 million, compared to $27.8 million in the first nine months of 2013. Gross margin for the nine months ended September 30, 2014 was 88% of revenues, the same as in the first nine months of 2013. Operating Profit in the third quarter of 2014 increased by 27% to $1.8 million, from $1.4 million in the corresponding quarter of 2013. In the first nine months of 2014, operating profit increased by 29% to $5.1 million, compared to an operating profit of $4.0 million in the first nine months of 2013. Net Profit for the third quarter of 2014 increased to $1.2 million, or $0.11 per diluted share, compared to net profit of $1.1 million, or $0.11 per diluted share, recorded in the same quarter of 2013. In the first nine months of 2014, net profit increased to $3.6 million, or $0.33 per diluted share, compared to a net profit of $3.0 million, or $0.32 per diluted share, in the first nine months of 2013. Conference Call Cimatron's management will host a conference call today, November 13, 2014, at 9:00 EST, 16:00 Israel time. On the call, management will review and discuss the results, and will answer questions by investors. To participate, please call one of the following teleconferencing numbers. Please begin placing your call at least 5 minutes before the conference call commences. USA: +1-866-860-9642 International: +972-3-9180664 Israel: 03-9180664 For those unable to listen to the live call, a replay of the call will be available beginning on the day after the call at the investor relations section of Cimatron's website, at: www.cimatron.com Reconciliation between results on a GAAP and non-GAAP basis is provided in a table immediately following the Consolidated Statements of Income included herein. Non-GAAP financial measures consist of GAAP financial measures adjusted to include recognition of deferred revenues of acquired companies and to exclude amortization of acquired intangible assets, stock based compensation and deferred income tax, as well as certain business combination and other accounting entries. The purpose of such adjustments is to give an indication of our performance exclusive of non-cash charges and other items that are considered by management to be outside of our core operating results. Our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures, and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. Our management regularly uses our supplemental non-GAAP financial measures internally to understand, manage and evaluate our business and make operating decisions. We believe that these non-GAAP measures help investors to understand our current and future operating performance. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. About Cimatron With over 30 years of experience and more than 40,000 installations worldwide, Cimatron is a leading provider of integrated, CAD/CAM software solutions for mold, tool and die makers as well as manufacturers of discrete parts. Cimatron is committed to providing comprehensive, cost-effective solutions that streamline manufacturing cycles and ultimately shorten product delivery time. The Cimatron product line includes the CimatronE and GibbsCAM brands with software solutions for mold design, die design, electrode design, 2.5 to 5 Axis milling, wire EDM, turn, Mill-turn, rotary milling, multi-task machining, and tombstone machining. Cimatron's subsidiaries and extensive distribution network serve and support customers in the automotive, aerospace, medical, consumer plastics, electronics, and other industries in over 40 countries worldwide. Cimatron's shares are publicly traded on the NASDAQ under the symbol CIMT. For more information, please visit Cimatron’s web site at:http://www.cimatron.com Safe Harbor Statement This press release contains forward looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are subject to risk and uncertainties that could cause actual results to differ materially from those anticipated. Such statements may relate to Cimatron’s plans, objectives and expected financial and operating results. The words "may," "could," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," "plan," and similar expressions or variations thereof are intended to identify forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, many of which are beyond Cimatron’s ability to control. The risks and uncertainties that may affect forward looking statements include, but are not limited to: currency fluctuations, global economic and political conditions, marketing demand for Cimatron products and services, long sales cycles, new product development, assimilating future acquisitions, maintaining relationships with customers and partners, and increased competition. For more details about the risks and uncertainties related to Cimatron’s business, refer to Cimatron’s filings with the Securities and Exchange Commission. Cimatron cannot assess the impact of or the extent to which any single factor or risk, or combination of them, may cause. Cimatron undertakes no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events or otherwise. Company Contact: Investor Relations contact Ilan Erez, Chief Financial Officer Ehud Helft/Kenny Green Cimatron Ltd. GK Investor Relations Tel.; 972-73-237-0114 Tel: (US) 1 Email: ilane@cimatron.com Email: Cimatron@gkir.com CIMATRON LIMITED CONSOLIDATED STATEMENTS OF INCOME (US Dollars in thousands, except for per share data) Three months ended Nine months ended September 30, September 30, Total revenue Total cost of revenue Gross profit Research and development expenses Selling, general and administrative expenses Operating income Financial income (expenses), net ) 15 ) (9 ) Taxes on income ) Other 4 (1 ) ) 4 Net income Less: Net income attributable to the noncontrolling interest - (9
